 

i PE,
3 a ft
i Be BF
E nS
Fy [nat

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA MAY 2 4 2019
BILLINGS DIV ISION Clerk, US District Court
District Of Montana
Billings

 

UNITED STATES OF AMERICA, | CR 18-79-BLG-SPW

Plaintiff,
PRELIMINARY ORDER OF
VS. FORFEITURE

LATOYA SHANTELL
HALVORSEN, aka Latoya Shantell
Rivera, and JERRON MICHAEL
MITCHELL-FULLER,

 

Defendants.

 

WHEREAS, in the indictment in the above case, the United States sought
forfeiture of any property of the above-captioned person, pursuant to 21 U.S.C.

§ 853, as property used or intended to be used to facilitate the violations alleged in
the indictment, or as proceeds of said violations;

AND WHEREAS, on January 10, 2019, defendant Latoya Shantell
Halvorsen entered a plea of guilty to count II of the indictment, which charged her
with possession with intent to distribute methamphetamine, in violation of 21
U.S.C. § 841(a)(1) and Title 18 U.S.C. § 2.

AND WHEREAS, on January 10, 2019, defendant Jerron Michael Mitchell-
Fuller entered a plea of guilty to count II of the indictment, which charged him

with possession with intent to distribute methamphetamine, in violation of 21
1
U.S.C. § 841(a)(1) and Title 18 U.S.C. § 2.

AND WHEREAS, the indictment contained a forfeiture allegation that
stated that as a result of the offenses charged in the indictment, the defendant shall
forfeit the following property:

e $1,279.00 in United States currency.

AND WHEREAS, by virtue of said guilty pleas, the United States is now
entitled to possession of the property, pursuant to 21 U.S.C. § 841(a)(1), 21 U.S.C.
§ 853, and Rule 32.2(b)(2), Federal Rules of Criminal Procedure.

ACCORDINGLY, IT IS ORDERED:

1. That based upon the plea of guilty by the defendants to count II of the
indictment, the United States is authorized and ordered to seize the property
described above. This property is forfeited to the United States for disposition in
accordance with the law, subject to the provisions of to 21 U.S.C.

§ 853(n)(1).

2. That the aforementioned forfeited property is to be held by the United
States in its secure custody and control.

3. That, pursuant to 21 U.S.C. § 853(n)(1), the United States forthwith
shall publish at least once for three successive weeks in a suitable means of general

circulation notice of this order, notice of the United States’ intent to dispose of the
property in such manner as the Attorney General may direct, and notice that any
person, other than the defendant, having or claiming a legal interest in the above-
listed forfeited property must file a petition with the Court within thirty (30) days
of the final publication of notice or of receipt of actual notice, whichever is earlier.
This notice shall state that the petition shall be for a hearing to adjudicate the
validity of the petitioner’s alleged interest in the property, shall be signed by the
petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’s right, title, or interest in the forfeited property and any additional facts
supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practical, provide direct written
notice to any person known to have alleged an interest in the property that is the
subject of the preliminary order of forfeiture, as a substitute for published notice as
to those persons so notified.

4. That upon adjudication of all third-party interests, this Court will enter a
final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will
be addressed.

a
{t
DATED this 02‘ day of May, 2019.

Loves ee LX be
SUSAN P. WATTERS
United States District Judge

3
